—Appeal by the People from an order of the Supreme Court, Queens County (Thomas, J.), dated December 8, 1995, which, after an Argentine hearing (see, People v Argentine, 67 AD2d 180), granted the defendant’s motion to dismiss the indictment in the furtherance of justice pursuant to CPL 210.40, to the extent of dismissing the first count of the indictment charging the defendant with criminal possession of stolen property in the third degree.
Ordered that the order is reversed, on the law, and the first count of the indictment is reinstated.
Contrary to the Supreme Court’s holding, the defendant failed to meet his burden of proving, by a preponderance of the evidence (see, CPL 210.45 [7]), either that the authorities made "a clear and specific promise” to him that, in return for his cooperation, he would not be indicted for a felony, or that he performed "services * * * involving a significant degree of risk or sacrifice” (People v Reed, 184 AD2d 536, 537). Accordingly, the first count of the indictment is reinstated. Miller, J. P., Ritter, Pizzuto and Santucci, JJ., concur.